Appellants are real estate brokers and agents who allegedly
                entered into a one-year exclusive listing agreement on September 1, 2006,
                with respondents Brent and Jill Thompson to list a commercial property.
                The Thompsons owned 50 percent of the property, and respondents Eric
                and Tammy Carlson owned the other 50 percent. After the exclusive
                listing agreement expired, appellants procured Environmental
                Management of NV, Inc. (EMI), as a buyer. The Thompsons and EMI
                signed a purchase and sale agreement, but the deal fell through. Shortly
                thereafter, EMI contacted the Thompsons regarding purchasing the
                property, and the Thompsons expressly terminated appellants' services,
                entered into a new contract with EMI, using respondents Colliers
                International; Colliers Nevada, LLC; Colliers Nevada Management, LLC;
                Chad G. Guldin; and Aaron W. Somer (collectively Colliers) as an agent,
                and sold the property to EMI. Appellants initiated the underlying
                litigation, arguing that they were entitled to a commission.
                      Although the district court found that the exclusive listing
                agreement was void ab initio, this finding is not supported by the
                evidence. See NRS 645.009 (defining "client" as "a person who has entered
                into a brokerage agreement with a broker"); NRS 645.320 (specifying a
                signature by a "client"); NRS 645.8735 (defining "owner" as "a person who
                holds legal title to or any interest in any commercial real estate"); cf. Haas
                v. Cohen, 295 N.E.2d 28, 31 (Ill. App. Ct. 1973) (holding that a partial
                owner a property is liable to a broker for commissions arising from a
                listing agreement signed only by the partial owner);             Rodgers v.
                Baughman, 342 N.W.2d 801, 806 (Iowa 1983) (interpreting Iowa rules
                similar to Nevada statues and holding that a listing agreement is valid
                when signed by a partial owner of the property); Littlefield u. Lamphere,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                422 A.2d 929, 931 (Vt. 1980) (holding that a listing agreement signed by a
                husband but not his wife was valid but only bound the husband).
                Nevertheless, the exclusive listing agreement expired on September 1,
                2007, and while appellants attempted to extend the agreement, the
                extension did not comply with NRS 645.320(2), which requires a definite
                termination date, and it was therefore unenforceable.    Bangle v. Holland
                Realty Inv. Co, 80 Nev. 331, 334-35, 393 P.2d 138, 140 (1964). As to the
                EMI purchase and sale agreements, the district court found no evidence of
                fraud in the exclusion of appellants from the second transaction, and
                substantial evidence supports its findings.   NOLM, LLC v. Cnty. of Clark,
                120 Nev. 736, 739, 100 P.3d 658, 660-61 (2004). Accordingly, appellants
                cannot recover a commission under a breach of contract claim against the
                Thompsons, because the exclusive listing agreement and the first EMI
                agreement had expired, or against the Carlsons, because substantial
                evidence supports the district court's conclusion that they did not sign and
                were not parties to any of the agreements with appellants. Id.
                            Appellants alternatively argue that they should be able to
                recover a commission under quantum meruit as the procuring cause of the
                sale to EMI. But because appellants claimed an exclusive agency to sell
                and the extension form did not meet the requirements of NRS 645.320,
                appellants cannot recover from the Thompsons under quantum meruit.
                Bangle, 80 Nev. at 336, 393 P.2d at 140-41. Similarly, appellants cannot
                recover under quantum meruit from the Carlsons because they did not
                have a contract with the Carlsons.   Carrigan v. Ryan, 109 Nev. 797, 801,
                858 P.2d 29, 32 (1993) (holding that a procuring agent must have a
                contract to recover a commission).



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                            Appellants also argue that Colliers tortiously interfered with
                the exclusive listing agreement. Having reviewed the parties' arguments
                and appendices, we conclude that substantial evidence supports the
                district court's findings and conclusions that Colliers did not tortiously
                interfere with appellants' contract.   See J.J. Indus., LLC v. Bennett, 119
                Nev. 269, 274, 71 P.3d 1264, 1267 (2003).
                            Appellants have also appealed the district court's award of
                attorney fees. Appellants, however, have failed to include in their
                appendices any district court briefing regarding attorney fees. In the
                absence of those documents, "we have no way to meaningfully review the
                district court's order for error, [and must] necessarily presume that the
                missing [material] supports the district court's decision." Cuzze v. Univ. &
                Cmty. Coll. Sys. of Nev., 123 Nev. 598, 604, 172 P.3d 131, 135 (2007).
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'




                                                                     J.




                                                            Saitta




                      'We have considered appellants' other arguments and conclude that
                they lack merit. Colliers' request for attorney fees and costs is denied.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                cc:   Chief Judge, The Second Judicial District Court
                      Hon. James A. Brennan, Senior Judge
                      Stephens Knight & Edwards
                      Gunderson Law Firm
                      Brent Thompson
                      O'Mara Law Firm, P.C.
                      Jill Thompson
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A